—Appeal by the defendant from a judgment of the Supreme Court, Kings County (J. Goldberg, J.), rendered January 3, 1995, convicting him of criminal trespass in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
We find no basis in the record to disturb the trial court’s determination to seat a prospective juror after its finding that defense counsel’s race-neutral explanation for challenging that juror was pretextual (see, People v Payne, 88 NY2d 172; People v Allen, 86 NY2d 101). Rosenblatt, J. P., O’Brien, Thompson and McGinity, JJ., concur.